 HILL-BEHAN LUMBER CO.Hill-Behan Lumber CompanyandLocal 291,RetailWholesale,Department Store Union,AFL-CIO.Case 13-CA-8491April 11, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn January 27, 1969, Trial Examiner Henry L.Jalette issued hisDecision in the above-entitledproceeding,findingthatRespondenthadnotengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiledexceptions only to certain statements in theTrialExaminer's Decision and a supporting brief;no exceptions were filed by any party to the TrialExaminer's findings on the merits.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thiscase, including the exceptions and brief, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.We do so however without adopting the Trial Examiner's commentsconcerning the testimony or conduct of Respondent's counsel in the instantmatterTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Trial Examiner: This case was triedbefore me in Chicago, Illinois, on December 17, 1968. Thecomplaint, which was issued on October 23, 1968, wasbased upon a charge filed on June 14, 1968, by Local 291,Retail,Wholesale, Department Store Union, AFL-CIO,hereinafterreferredtoastheUnion,allegingtheRespondent, Hill-Behan Lumber Company, had engagedin unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act.Upon the entire record,' including my observation ofthe witness, and after due consideration of the briefs ofthe parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVED345Respondent is a Missouri corporation engaged in andaround Chicago, Illinois, as well as in other states of theUnited States, in the retail distribution of lumber andhardware products, and during the past year it derivedgross revenues in excess of $1 million from its variousretailoperations and caused goods valued in excess of$100,000 to be shipped into Illinois directly from otherStates of the United States. Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.In a prior case involving this Respondent, counsel forRespondent admitted the Union's status as a labororganization within the meaning of the Act.Hill-BehanLumber Company,162NLRB 745. In this proceeding,the same counsel filed an answer in which he denied thatthe same Union was a labor organization within themeaning of the Act "demanding strict proof thereof."Henry Anderson, president of the Chicago Joint Board,Retail,Wholesale, Department Store Union, AFL-CIO,of which Local 291 is an affiliate, testified that the Unionadmitsemployees intomembershipandnegotiatescollective-bargainingagreementsontheirbehalf.Respondent offered no evidence on the issue, and in hisbrief counsel concedes the Union's status as a labororganization. Accordingly, I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESOn February 27, 1965, an election was held in Case13-RC-10492 pursuant to a petition filed by the Union.The tally of ballots, as revised after the determination ofchallenged ballots not in issue herein, showed 10 votes forthe Union, 9 against, and 1 challenged ballot, that of oneLeroy Miller, who the Union contended was a supervisorineligible to vote.The Union filed objections to the election, and, onMarch 8, 1965, an unfair labor practice charge in Case13-CA-6942.On August 2, 1965, a complaint issuedagainstRespondent alleging that it had violated Section8(a)(1)and (5) of the Act, which proceeding wasconsolidated with the objections to the election and thechallengetotheballotofLeroyMiller inCase13-RC-10492.On September 15, 1966, Trial Examiner Frederick U.Reel, who had heard the case, issued his decision findingthatRespondent had violated Section 8(a)(1) and (5) ofthe Act, and in which he recommended that Respondentrecognize and bargain with the Union. Additionally, TrialExaminer Reel found that Leroy Miller was a supervisorwithin the meaning of the Act and sustained the challengeto his ballot. By reason of this finding, since the Unionhad obtained a majority of the valid votes cast in theelection,Reel recommended that the proceeding in Case13-RC-10492 be remanded to the Regional Director forthe issuance of a Certification of RepresentativeThe Respondent filed exceptions to Reel's decision andon January 9, 1967, the Board issued a Decision and'Respondent'smotion tocorrect transcript is hereby granted175NLRB No. 54 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderadoptingReel'sfindings,conclusionsandrecommendations. The Order directed Respondent,interalia,tobargain with the Union upon request. On January11, 1967, the Regional Director issued a Certification ofRepresentativecertifyingtheUnionasthecollective-bargainingrepresentativeofRespondent'semployees in a unit of "all inside salesemployees of theRespondent at its Chicago area retail locations, butexcludingofficeclericalemployees, outside salesmen,yardmen,warehousemen,truckdrivers,"andotherstatutoryexclusions.Respondentadmitstheappropriateness of this bargaining unit.On January 16, 1967, the Union sent a letter to W. L.Behan III, vice president of Respondent, in which itadverted to the Board decision certifying it, and in whichitrequestedameetingfor the purpose of negotiating acontract.AttorneyGrabemann replied on behalf ofRespondent by letter, which for some unexplained reasonwas undated, stating that Respondent had not yetdetermined whether or not it would seek court review ofthe Board's Decision and Order in 162 NLRB 745, andthat he would advise the Union if and when Respondentdecided to comply with the Decision. Shortly thereafter,Anderson telephonedGrabemann to inquire whetherRespondent was going to bargain with the Union and wasadvised that Respondent was still considering whether ornot to petition a Court of Appeals for the dual purpose ofobtaining review of the Board's Order in 162 NLRB 745,and to test the certification in Case 13-RC-10492.On July 6, 1967, Respondent filed a petition for reviewof the Board's Decision and Order in 162 NLRB 745 inthe U.S. Court of Appeals for the Fifth Circuit, in whichitsought review not only of the Board's Order in 162NLRB No. 65, but also of the validity of the certificationinCase 13-RC-10492. On September 25, 1967, pursuanttomotion of the Board, the Court of Appeals dismissedthe petition for review insofar as it sought review of theCertificationofRepresentativeissuedinCase13-RC-10492.2On May 29, 1968, the Court of Appeals issued adecision in which it refused to enforce the Board's Orderin 162 NLRB 745.'In the meantime, according to Henry Anderson, onJanuary 8, 1968, he sent a telegram to Respondent and toattorney Grabemann demanding a meeting for the purposeof negotiating a collective-bargainingagreement on behalfof Respondent's employees in the certified unit, and on orabout January 11, 1968, in response to a telephone call hehad previouslymade to Grabemann, he received atelephone call from a caller who had identified himself tohis secretary as Attorney Grabemann and whose voiceAnderson recognized as the voice of Grabemann.Anderson testified thatGrabemann asked why the'It is settled law that Board orders in certification proceedings underSection 9(c) are not directly reviewable in the Courts.Boire v GreyhoundCorp ,376 U S 473 Such decisions, rather are normally reviewable onlywhere the dispute concerning the validity of the certification eventuates ina finding by the Board that an unfair labor practice has been comitted Atthe time Respondent sought review, although it had refused to honor thecertification, no charge had been filed predicated on such refusal and nounfair labor practice finding had been madeby theBoard Such a findingis being sought in this case.'396 F 2d 807 The Court also stated "The certification of Local 291must be set aside " This statement was not intended to dispose of thevalidity of the certificationissued inCase 13-RC-10492 as indicated by theCourt's issuanceof an amendment on July 22, 1968, which stated "We donot reach or in any manner deal with the petitioner's effort to obtain areview in this case from Board Case 13-RC-10492 " 399 F.2d 668telegram was being sent at that particular time. Andersonreplied that the Union sent it because it would like tobegin negotiations with the Company. Grabemann toldAnderson that the company would not negotiate, becausethere was an appeal pending and that they would wait toseewhat would happen as a result of that appeal.Anderson asked Grabemann to confirm this position inletter form and Grabemann refused and told him to makea note of the conversation.Attorney Grabemann, who took the witness stand totestifyon behalf of his client, admitted his telephoneconversation with Anderson shortly after issuance of theBoard's Decision and Order and the Regional Director'sCertification of Representative in January 1967, but hedenied receiving the telegram referred to by Anderson anddenied having any conversation with Anderson in January1968, or at any time thereafter.W. L. Behan III, vice president of Respondent, alsodenied receiving the telegram referred to by Anderson.III.ANALYSIS AND CONCLUSIONSThis purports to be a test of certification case, with thisdifference: the demand for bargaining and the refusal aredenied. The irony of the situation is thatit isundisputedthere was a demand in 1967 which was met with a refusal,and the record is clear that at no time has Respondentaccepted the validity of certification. In other words, itsrefusal to honor the certification began and has persistedfrom a date in either January or February 1967, to thepresent time.In such a circumstance, including the fact that thereason for the refusal, namely, Court review of theBoard'sDecision, existed throughout the certificationyear, repeated requests for bargaining would have beenfutile and the demand of January 1967 could be deemedto be of a continuing nature and could be relied upon toestablish a refusal to bargain albeit the charge was notfileduntilmore than 6 months after the demand wasmade. SeeSewanee Coal Operators Association,et al.,167NLRB No 12, C &C Plywood Corporation,163NLRB No. 136. On this basis, whether or not a demandwas made on January 8, 1968, would be immaterial, and arefusal to bargain could be found to have occurred sinceDecember 14, 1967, the 6-month period preceding thefiling of the instant charge on June 14, 1968. However,General Counsel has expressly disclaimed any reliance onthe January 16, 1967, demand and on the continuingdemand theory. Moreover, the complaint alleges only thatademand was made on January 8, 1968, and thatRespondent has failed and refused to bargain since thatdateAccordingly, if a refusal to bargain is to be found tohave occurred, it must be predicated on the allegeddemand of January 8, 1968, and the refusal of January 11,1968, and this depends on whom I credit as betweenUnionRepresentativeAndersonandAttorneyGrabemann.4This is no simple matter, because neither Anderson norGrabemann gave me any reason to discredit him insofaras his demeanor was concerned. In Grabemann's case, Ihave considered the fact that in acting as witness for his'The credibilityofBehan is also at issue inasmuch as he denied receiptof the January8 telegraphicdemandGeneralCounsel characterizesBehan's denial as irrelevant on the premise that the evidence establishesthat his agent,Grabemann,received a demandHe does not state aposition in the event I find that Grabemann did not receive a demand. Bethat as it may, Behan's demeanoraffordedme no ground for rejecting histestimonyand I credithis denial HILL-BEHAN LUMBER CO.347client, he violated Canon 19 of the Canons of ProfessionalEthicsof the American Bar Association.Moreover,Grabemann's remarks on completion of his directexamination, "Excuse my leading the witness, but thatcompletes the examination" indicated a serious lack ofperceptivity for the seriousness of the situation presentedby the conflict between his testimony and that ofAnderson. In addition, I have considered the fact thatGrabemann signed an answer to the complaint in which hedenied the status of the Union as a labor organizationwithin the meaning of the Act although he had previouslyadmitted such status and offered no evidence to justify adifferent plea. Under the circumstances, this struck me asa sham plea within the meaning of Section 102.21 of theBoard's Rules and Regulations, as amended, 29 C. F. R.102.21.While these facts do not reflect favorably onGrabemann, I have not deemed them sufficient to warrantthe conclusion that his testimony should not be credited.The critical factor in formulating my conclusion that Icould not credit the testimony of Anderson is an exhibitwhich I rejected at the trial and which I now receive intoevidence.Anderson,asnoted,testifiedduring thepresentation of General Counsel's case that he had thetelephone conversationwithAttorneyGrabemann onJanuary 11, 1968, described above. On rebuttal, afterGrabemann had denied the conversation, Anderson wasrecalled by General Counsel and was asked:Q.Mr.Anderson, you testified previously withrespecttoatelephoneconversationwithMr.Grabemann on or about January 11, 1968. Do yourecall that testimony?A. Yes, I doQ Did you make any notes or memoranda foryourself of that conversation?A. Yes, I did.General Counsel thereupon proceeded to have Andersonidentify notes which he stated he made shortly after theconclusion of his telephone call on January 11, and thenoffered the notes which had been marked as GeneralCounsel's Exhibit 3 for identification into evidence as pastrecollection recorded. Since the witness had testified andpurported to have an independent recollection of thetelephone conversation, the notes were not admissible aspastrecollectionrecorded,'and upon objection byRespondent, they were rejected and placed in the rejectedexhibit fileIn his brief, Respondent has requested that I reversemy ruling and receive the notes into evidence, not as pastrecollection recorded, but because they do not supportAnderson'stestimony.Ineffect,Respondentiswithdrawing its objection to receipt of the exhibit into'Orange Premium Stamps,Inc,127 NLRB 1491, in 2evidence, although it seeks receipt of it for a purposeother than which it was offered. In his brief, GeneralCounsel relies on the notes as support for Anderson'scredibility.Since it is my duty to inquire fully into thefacts and to make a decision herein, and as Anderson'snotes are relevant to a determination of the issues, theyareherebyadmitted.(Section102.35,RulesandRegulations of the Board, Series 8, as amended, 29C.F.R. 102.35).The notes do not support Anderson's testimony. Theycontain a notation of a call to Grabemann on January 11,reading:Called-Girl on phone indicatedMr. Grabemann notin-but would be back in the office" around noon."Despite Anderson's testimony that he made notes of hisconversationwithGrabemann, there are no furthernotationsThis is especially significant consideringAnderson's testimony that he asked Grabemann toconfirm the conversation in writing and that Grabemannrefused stating, "You make a note of our conversation...In view of this singular discrepancy, I am unable toaccept Anderson's testimony that he had a conversationwith Grabemann on January 11, 1968.Finally, the record indicates not only that Grabemannhad sought review of the validity of the certification bypetition to the Court of Appeals, but also that in the fallof 1967, Grabemann had expressed his willingness to theprocessing of a new charge against his client based on hisrefusal to honor the certification The Union had refusedto file a charge at that time, although contacted by -aBoard agent to determine whether it wished to do so Inthesecircumstances, it is inconceivable tome thatGrabemann would have forgotten a conversation such asAnderson described occurred on January 11. In otherwords, I cannot believe that Grabemann now seeks toavoid the test of certification which he so earnestly soughtfrom the date of its issuance.For the foregoing reasons, I find and recommend asfollows:CONCLUSIONS OF LAW1.Respondent,Hill-Behan Lumber Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.GeneralCounselhasnotestablishedbyapreponderance of evidence that Respondent has engagedin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintbe dismissed in its entirety.